E. Dabwih Smith, J.
The findings of the judge upon the facts fully warranted the judgment rendered by him. The case presents a clear cause for equitable relief where a grantor of land is trusted to prepare the deed and untruly describes the premises sold, whether by mistake or fraud. Botsford v. McLean, 45 Barb. 478, 488; S. C. affirmed in the Court of Appeals, 1870, cited in 48 N. Y. 343; Rider v. Powell, 28 id. 310.
Upon the facts found the case is a clear one for relief, on the ground of deception and fraud.
The findings of the judge upon the facts are not unwarranted by the evidence. The judgment cannot be disturbed on that ground.
Done of the exceptions in regard to the admission of testimony were well taken. The evidence in respect to the comparative value of the north and the south parts of the parcel was admissible, on the question of the fraud of the defendant. The suggestion that if it had been worthless it would not .be a defense may be true; but it nevertheless presented an element of evidence, relating to the situation of the property which the plaintiff was purchasing and the defendant selling, adapted to influencing their conduct in making the trade and proper for the consideration of the judge on the question of the good faith of the defendant in the transaction.
The judgment should be affirmed with costs.

Judgment affirmed.